          Case 3:20-cv-03426-JD Document 19 Filed 07/01/20 Page 1 of 2



 1   TESLA, INC.
     CANDACE A. JACKMAN (267599)
 2   LINDSEY ADAMS-HESS (260600)
     AUSTIN J. MARSH (299757)
 3   901 Page Ave.
     Fremont, CA 94538
 4   Email: cjackman@tesla.com
     Email: ladamshess@tesla.com
 5   Email: aumarsh@tesla.com

 6   Attorneys for Defendants
     ELON MUSK and TESLA, INC.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   AARON GREENSPAN,                           APPEARANCE OF COUNSEL

13                 Plaintiff,                   Judge: Hon. James Donato

14        v.                                    Date Filed: May 20, 2020
15   OMAR QAZI, SMICK ENTERPRISES,
     INC., ELON MUSK, and TESLA, INC.
16   Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 APPEARANCE OF COUNSEL
                                                                  CASE NO. 3:20-CV-03426-JD
           Case 3:20-cv-03426-JD Document 19 Filed 07/01/20 Page 2 of 2



 1          To the clerk of court and all parties of record:

 2          I am admitted to practice in this court, and I appear in this case as counsel for Defendants

 3   Tesla, Inc. and Elon Musk.

 4

 5
     Dated: July 1, 2020                           Respectfully submitted,
 6
                                                   TESLA, INC.
 7
                                                   By: /s/ Candace Jackman_____________
 8                                                        Candace A. Jackman
 9
                                                   Attorney for Defendants Tesla, Inc. and Elon Musk
10                                                 TESLA, INC.
                                                   901 PAGE AVENUE
11                                                 FREMONT, CA 94538
                                                   CJACKMAN@TESLA.COM
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             APPEARANCE OF COUNSEL
                                                       1                      CASE NO. 3:20-CV-03426-JD
